                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CECIL SAGAPOLU,                                     Case No. 18-cv-04630-HSG (PR)
                                                        Petitioner,
                                   7
                                                                                             ORDER TO SHOW CAUSE
                                                 v.
                                   8

                                   9     JAMES ROBERTSON, Warden,
                                                        Respondent.
                                  10

                                  11

                                  12          On July 31, 2018, Petitioner, a California inmate at Pelican Bay State Prison, filed a pro se
Northern District of California
 United States District Court




                                  13   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his 2012 Alameda

                                  14   County conviction for second degree murder and illegal possession of a firearm by a felon, with an

                                  15   enhancement for personal firearm use. By order entered October 29, 2018, the Court found that

                                  16   the claims appeared cognizable but that one of Petitioner’s cumulative error claims (Claim 9)

                                  17   included multiple sub-claims for ineffective assistance of counsel that would be more properly

                                  18   stated as separate claims. The Court dismissed the petition with leave to amend so that Petitioner

                                  19   could separately allege his sub-claims. Petitioner has notified the Court that he does not wish to

                                  20   amend his petition because he has repeated verbatim the allegations that he made and exhausted in

                                  21   state court, including the California Supreme Court. See Dkt. No. 7.

                                  22          Because it is Petitioner’s preference, and because Respondent will have the opportunity to

                                  23   move to dismiss any claims that are not properly presented, the Court will direct Respondent to

                                  24   file an answer to the original petition, which includes the following claims as renumbered by the

                                  25   Court: (1) admission into evidence of Petitioner’s police interview violated his rights under

                                  26   Miranda v. Arizona, 384 U.S. 436 (1966) (Petitioner’s claim 8); (2) the trial court erred by failing

                                  27   to correctly instruct the jury on causation, the absence of provocation as an element of murder, and

                                  28   voluntary manslaughter (Petitioner’s claim 9); (3) the trial court erred in permitting the jury to
                                   1   have access to contents of Petitioner’s cell phone records that were not in evidence (Petitioner’s

                                   2   claim 10); (4) trial counsel rendered ineffective assistance by failing to seek suppression of

                                   3   Petitioner’s police interview pursuant to Miranda (Petitioner’s claim 1); (5) trial counsel rendered

                                   4   ineffective assistance by failing to call an expert witness on the impact of methamphetamine use

                                   5   (Petitioner’s claim 2); (6) trial counsel rendered ineffective assistance by failing to ensure the jury

                                   6   was properly instructed on causation (Petitioner’s claim 3); (7) trial counsel rendered ineffective

                                   7   assistance by failing to seek to prevent the jury from having access to Petitioner’s cell phone

                                   8   records during jury deliberations (Petitioner’s claim 4); (8) trial counsel rendered ineffective

                                   9   assistance by failing to ensure the jury was properly instructed on the absence of provocation as an

                                  10   element of murder under California law and by failing to request an instruction on voluntary

                                  11   manslaughter (Petitioner’s claim 5); (9) the above errors, in combination with counsel’s other

                                  12   errors, cumulatively deprived petitioner of his Sixth Amendment right to effective assistance of
Northern District of California
 United States District Court




                                  13   counsel (Petitioner’s claim 6); (10) appellate counsel rendered ineffective assistance by failing to

                                  14   raise the above claims on appeal (Petitioner’s claim 7); and (11) the above errors resulted in

                                  15   cumulative prejudice (Petitioner’s claim 11). See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir.

                                  16   2001) (federal courts must construe pro se petitions for writs of habeas corpus liberally).

                                  17                                              CONCLUSION

                                  18           For the foregoing reasons and for good cause shown,

                                  19           1. The Clerk shall mail a copy of this order and the petition with all attachments (dkt. no.

                                  20   1) to the Respondent and the Respondent’s attorney, the Attorney General of the State of

                                  21   California. The Clerk shall also serve a copy of this order on Petitioner.

                                  22           2. Respondent shall file with the Court and serve on Petitioner, within sixty (60) days of

                                  23   the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules Governing

                                  24   Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted based on

                                  25   the claims found cognizable herein. Respondent shall file with the answer and serve on Petitioner

                                  26   a copy of all portions of the state trial record and/or parole eligibility hearings that have been

                                  27   transcribed previously and that are relevant to a determination of the issues presented by the

                                  28   petition.
                                                                                          2
                                   1          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   2   Court and serving it on Respondent within thirty (30) days of the date the answer is filed.

                                   3          3. Respondent may file, within sixty (60) days, a motion to dismiss on procedural grounds

                                   4   in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                   5   Governing Section 2254 Cases. If Respondent files such a motion, Petitioner shall file with the

                                   6   Court and serve on Respondent an opposition or statement of non-opposition within twenty-eight

                                   7   (28) days of the date the motion is filed, and Respondent shall file with the Court and serve on

                                   8   Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                   9          4. Petitioner is reminded that all communications with the Court must be served on

                                  10   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must

                                  11   keep the Court informed of any change of address and must comply with the Court’s orders in a

                                  12   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
Northern District of California
 United States District Court




                                  13   pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772

                                  14   (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  15          5. Upon a showing of good cause, requests for a reasonable extension of time will be

                                  16   granted provided they are filed on or before the deadline they seek to extend.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 12/7/2018

                                  19

                                  20
                                                                                                     HAYWOOD S. GILLIAM, JR.
                                  21                                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
